 



Exhibit 10.2
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
September 10, 2007
YA Global Investments, L.P.
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
-and-
Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:   Agreement dated as of January 24, 2007 Among JAG Media Holdings, Inc.
(“JAG Media”), YA Global Investments, L.P. (formerly, Cornell Capital Partners,
L.P.) (“YA Global”), Cryptometrics, Inc., Robert Barra and Michael Vitale, as
amended (“Cornell Agreement”) / Convertible Debentures Nos. CCP-1 and CCP-2 in
the original principal amounts of $1,900,000 and $1,250,000 respectively, each
dated May 24, 2006 and Convertible Debenture No. CCP-3 in the original principal
amount of $1,000,000, dated May 30, 2006 with JAG Media, as Obligor and YA
Global, as Holder thereunder (collectively, the “Original Debentures”)

Gentlemen:
This will confirm our understanding that the Cornell Agreement is amended as
follows:

  1.   The automatic termination date of August 16, 2007, set forth in the last
sentence of paragraph 1 of the Cornell Agreement, is hereby changed to
November 7, 2007.

  2.   Upon the Effective Date, the “Conversion Shares Reservation” as set forth
in paragraph 7 (G) of the Cornell Agreement is hereby reduced from 20 million
shares to 10 million shares (which amount shall not include any shares issued
prior to the Effective Date). References to the “Conversion Shares Reservation”
in Section 8 of the Cornell Agreement shall hereinafter refer to 10 million
shares.     3.   The first sentence of paragraph 11 of the Cornell Agreement
shall be amended to read as follows:         11. Nothing contained herein shall
limit YA Global’s ability to convert the Debentures in accordance with their
terms; provided, however, that in no event shall YA Global, prior to the
Effective Date or the termination of this Agreement, which ever occurs first,
convert any

 



--------------------------------------------------------------------------------



 



      portion of the Debentures resulting in an issuance of more than 4,000,000
shares of Common Stock or exercise any of the Warrants (in whole or in part).

  4.   Subject to the terms and conditions of the Merger Agreement, JAG Media
and Cryptometrics acknowledge that it is their present intention to consummate
the Merger and, if so, agree that upon the S-4 registration statement originally
filed on March 12, 2007 being declared effective by the SEC they will take all
steps in their control required to consummate the Merger within 30 days of such
effective date and further acknowledge and agree that YA Global is relying on
this statement as a material inducement to agreeing to the extension of the
automatic termination date as set forth herein.     5.   Paragraph 7. E. of the
Cornell Agreement (as amended by the May 18, 2007 amendment) is deleted in its
entirety and is replaced by a new paragraph 7. E., which shall read as follows:
        E. A new defined term entitled “Exercise Restriction Date” shall be
added to Section 1 (b) of the Warrants, each of which shall read as follows:    
    Warrant No. CCP-2

      (xv) “Exercise Restriction Date” means December 31, 2007, the first date
upon which this Warrant may be exercised.

      Warrant No CCP-3

      (xv) “Exercise Restriction Date” means March 31, 2008, the first date upon
which this Warrant may be exercised.

      Warrant No. CCP-4

      (xv) “Exercise Restriction Date” means June 30, 2008, the first date upon
which this Warrant may be exercised.

      Warrant No. CCP-5

      (xv) “Exercise Restriction Date” means September 30, 2008, the first date
upon which this Warrant may be exercised.

Except as otherwise expressly set forth in this agreement, the Cornell Agreement
and the Transaction Documents shall remain unchanged and in full force and
effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.

 



--------------------------------------------------------------------------------



 



YA Global Investments, L.P.
September 10, 2007
Page -2-
Sincerely yours,
JAG Media Holdings, Inc.

By:     /s/ Thomas J. Mazzarisi
Name: Thomas J. Mazzarisi
Title: Chairman & CEO
Date: September 12, 2007

     
AGREED AND ACCEPTED:
YA Global Investments, L.P. (formerly, Cornell Capital Partners, L.P.)
  The undersigned parties are signing this agreement only with respect to the
obligations in Paragraph 5 of the Cornell Agreement
 
   
By: Yorkville Advisors, LLC
Its: Investment Manager
  /s/ Robert Barra
          Robert Barra
     Date: September 12, 2007
 
   
By: /s/ Mark Angelo
Mark Angelo, Portfolio Manager
Date: September 10, 2007
  /s/ Michael Vitale
          Michael Vitale
     Date: September 12, 2007

Cryptometrics, Inc.

By:     /s/ Robert Bara
Name: Robert Barra
Title: Co-CEO
Date: September 12, 2007

 